Citation Nr: 1022983	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  07-01 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1982 to February 
1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which denied the benefit sought on appeal.  

The Veteran provided testimony before the undersigned 
Veterans Law Judge at the RO on Travel Board in April 2008; a 
transcript is of record.  Additional clinical records were 
submitted at that time on which was placed a written waiver 
of initial RO consideration; these are now in the file.  
38 C.F.R. § 20.1304.

In June 2008, the Board denied the claim for service 
connection for diabetes mellitus, in addition to other claims 
then in appellate status.  The Veteran appealed the denial of 
service connection for diabetes mellitus to the United States 
Court of Appeals for Veterans Claims (Court).  The Court 
issued a July 2009 Order that incorporated a June 2009 Joint 
Motion for Remand that vacated the portion of the June 2008 
Board decision that denied entitlement to service connection 
for diabetes mellitus.  The parties to the Joint Motion for 
Remand clarified that the Veteran was no longer pursing the 
other claims denied by the Board in the June 2008 decision.  

Subsequent to the Court's vacating of the June 2008 decision, 
the Board sought a VA medical specialist opinion.  See 
38 C.F.R. § 20.901.  The Board received this opinion in 
December 2009.  The Board finds that the appeal is ripe for 
adjudication upon the merits.


FINDINGS OF FACT

1.  All notification and development action needed to 
equitably adjudicate the claim on appeal has been obtained.

2.  The Veteran's diabetes mellitus, diagnosed years after 
service, is not attributable to his service.


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by 
service and may not be presumed to be the result of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act and Other Preliminary 
Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.   

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has substantially met these duties 
with regard to the claim adjudicated on the merits in this 
decision.  There is no issue as to providing an appropriate 
application form or completeness of the application.  

The Veteran was issued a VCAA notification letter in 
September 2005.  The Veteran was informed about the 
information and evidence not of record that is necessary to 
substantiate his claim; the information and evidence that VA 
will seek to provide; and the information and evidence the 
claimant is expected to provide.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim for VA benefits.  In this case, the 
September 2005 VCAA letter noted above was issued before the 
March 2006 rating decision on appeal.  The notice was timely.

The Veteran was not provided notice of how to establish an 
effective date and a disability rating until a January 2007 
letter.  The issue on appeal was not readjudicated after the 
issuance of this letter.  The notice was not timely.  In the 
present appeal, because the service connection claim is being 
denied, and no effective date or rating percentage will be 
assigned, however, the Board finds that there can be no 
possibility of any prejudice to the Veteran under the holding 
in Dingess.

The Board also finds that all necessary assistance has been 
provided to the Veteran.  The file contains service treatment 
records, private medical records, and VA medical records.  
Review of the file reveals that all reasonable efforts have 
been provided to the Veteran in obtaining evidence, and there 
is no indication that there are obtainable records not of 
file.  The Veteran was provided with an October 2006 VA 
examination with an opinion, and the Board recently received 
a VA medical specialist opinion regarding the question on 
appeal.  As discussed in detail below, although cognizant of 
the attorney-representative's contentions that the December 
2009 VA medical specialist opinion relied on speculation, the 
Board finds that the specialist's final determination did not 
rely on speculation.  The Board finds that there is adequate 
competent, non-speculative evidence on which to decide the 
question on appeal.  38 C.F.R. § 3.159.

In an October 2008 response form, the Veteran's former 
attorney-representative (from the same law firm as the 
current attorney-representative) wrote that he was submitting 
additional evidence and asked that the claim be remanded to 
the Agency of Original Jurisdiction (AOJ) for initial 
consideration.  This evidence consisted up a print out from 
the Internet of what were normal blood glucose levels.  
Previously, in an October 2006 VA examination report, that 
was considered by the AOJ, the examiner cited essentially the 
same criteria for the diagnosis of diabetes, quoting blood 
glucose level standards.  The Board finds, thus, that the 
submitted evidence is cumulative and redundant of the 
evidence previously of file, as this evidence regards the 
question on appeal.  Further, the current attorney-
representative in the most recent correspondence of record, 
April 2010, marked that he was submitting "argument and/or 
evidence" but waived AOJ consideration, directing the Board 
to proceed with the adjudication of the appeal.  In these 
circumstances, the Board finds that there is no additional 
pertinent/relevant evidence that must be referred to the AOJ 
prior to adjudication of this appeal on the merits.  
38 C.F.R. §§ 19.31, 19.37, 20.1304.

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the Veteran in the 
claim under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 
394 (1993). 

Law and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  See 
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Where a Veteran who served for ninety days develops certain 
chronic diseases, including diabetes mellitus to a degree of 
10 percent or more within one year from separation from 
service, service connection may be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. § 1112; 38 
C.F.R. §§ 3.307, 3.309.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999).

A disorder may be service connected if the evidence of record 
reveals that the Veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  38 C.F.R. § 3.102.

Factual Background

The Veteran claims that he had several elevated blood glucose 
levels in service which were, on retrospect, reflective of 
diabetes mellitus which was not diagnosed until a couple of 
years after service.  He has stated that he thought he was 
diagnosed with diabetes in 1992, but the records from the 
physician who made that diagnosis are not available.  The 
Veteran does not contend that diagnosis was within a year of 
separation from service.


Review of the service treatment records does reveal several 
blood glucose/urinalysis testings were completed during 
service.  No pertinent findings/disability were found upon 
entrance, with serology and urinalysis being negative.  In 
September 1985, glucose was 124.  In June 1987, urinalysis 
was negative for glucose; blood glucose testing was 124.  On 
routine examination in September 1987, serology and 
urinalysis were negative.  In March 1988, blood glucose was 
99; the expected normal range was between 72-120 mg/dl.  

On service examination dated in December 1988, urinalysis was 
negative for sugar.  The veteran reported in his medical 
history that he did not know if there was sugar in his urine.  
Blood glucose was 111.  In January 1989, blood glucose was 
135.

At the time of VA examination in October 2006, the examiner 
reviewed the claims file, and in his associated nexus 
opinion, noted that the Veteran's glucose levels had been 
elevated on several occasions in the period from 1985-1989.  
As to whether this reflected the onset of diabetes mellitus, 
he further opined, in pertinent part, as follows:

I cannot resolve this issue without 
resort to mere speculation....  It is noted 
that veteran did have some elevated blood 
glucose levels while on active duty in 
June of 1987, January of 1989, and in 
September 1985.  Blood glucose levels 
ranged from 124 to 135 on these 
occasions.  There is no indication within 
the documentation regarding whether any 
of these were fasting blood samples.  

Accepted criteria for the diagnosis of 
diabetes is as follows:  "Diabetes 
mellitus --FPG at or above 126 mg/dL (7.0 
mmol/L), a two hour value in an OGTT (2-h 
PG) at or above 200 mg/dL (11.1 mmol/L), 
or a random (or 'casual') plasma glucose 
concentration greater than or equal to 
200 mg/dL (11.1 mmo l/L) in the presence 
of symptoms.  The diagnosis of diabetes 
must be confirmed on a subsequent day by 
measuring any one of the three 
criteria."

Upon review of [the Veteran's] service 
medical records, this examiner is unable 
to identify or confirm a diagnosis of 
diabetes based on the above criteria.  
The slight elevations in blood sugars may 
represent early elevations of blood sugar 
prior to the onset of his diabetes.  
However, making such a statement would 
require speculation.  What can be said 
with certainty is the fact that this 
veteran does currently have diabetes, 
which was diagnosed in the mid 1990s.  
Review of his service medical records 
demonstrated no clear-cut diagnosis of 
diabetes while in the service.  The one 
elevated blood glucose of 135 may 
represent a value consistent with a 
diagnosis of developing diabetes.  
However, there is no notation to whether 
this blood sample was a fasting sample.

At the time of the April 2008 hearing, the Veteran's then-
service organization-representative asked the question:  
"And when you had those high glucose levels did the doctors 
advise you to do any fasting and then return back for further 
testing?"  He answered:  no.  The Veteran went on to state:  
"There was nothing ever mentioned about it so I have no 
idea.  I have no idea.  I have no idea whatsoever.  I also 
have a reading here of 135 as well."  The representative 
asked a few moments later:  "So you don't recall while you 
were in the military if any doctors advised you to do any 
fasting for the sugar reading?"  He again answered:  no.  

Later in the hearing, the undersigned asked the Veteran again 
regarding fasting/not eating prior to the tests.  In 
response, the Veteran now testified:  "It's hard to say . I 
think there were times, I can recall some times when they 
said you had to fast and I would fast for that period of time 
and then go and take the test.  You know, when there was a 
spare moment thing, like say I had to visit my physician then 
they would have, they'd have me fast and they would take the 
blood test.... Because, you know, there was times when I go to 
the hospital and they were telling me I had to come back the 
next day fasting."  When asked if he knew which times he 
fasted, he indicated that he could not say.  

In the Joint Motion for Remand, the parties found that the 
Board has misrepresented the Veteran's testimony.  The 
parties cited that the Board has not considered the Veteran's 
responses to the undersigned's questions.  The Board had 
cited the responses when the representative has poised the 
question.  The parties found that a remand was required for 
the Board to discuss the Veteran's testimony that he had 
fasted prior to doing blood work.  Next, the Board was 
directed to consider the Veteran's credibility.  If the Board 
found the Veteran's testimony credible, the Board was 
directed to decide if the Veteran fasted prior to the testing 
that produced a blood glucose reading of 135 inservice.  
Lastly, the Board was directed to decide if an additional VA 
examination was necessary to "see if the blood glucose 
reading of 135 represented a symptom consistent with 
diabetes."

In November 2009, the Board requested a VA medical specialist 
opinion on the following question:  "Is it as likely as not 
that the Veteran's current diabetes mellitus is causally 
related to any complaints or findings during service?"  The 
Board directed, in answering the above question, the 
specialist to fully discuss the blood glucose levels during 
service, to include identifying whether they were obtained 
after fasting or not, whether fasting or not made a 
difference in the specialist's conclusion, and whether such 
findings represented the onset of diabetes. 

The Board received the medical specialist opinion in December 
2009.  The opinion was provided by the Chief of Metabolism 
and Endocrine Section of a VA Medical Center.  

The specialist highlighted that the diagnosis of diabetes 
mellitus required two fasting blood glucose determinations at 
or above 126 mg/dl or a two hour value on glucose tolerance 
testing above 200 mg/dl or a random glucose at or greater 
than 200 mg/dl.  

He wrote that there was no evidence from the notes in which 
laboratory tests were ordered that there was a request to 
fast.  He further wrote that in no follow-up note is there 
reference to a test having been done fasting.  The specialist 
found, therefore, that one cannot resolve the issue without 
some speculation.  He continued, however, by noting that 
there was data that may be helpful "in that speculation."

The specialist went through the blood glucose readings of 
file, finding whether it as likely as not, as to each one 
whether the result was obtained after fasting.  In this 
regard, he noted that the September 1985 blood glucose level 
of 124 was listed as "slightly lipemic."  He wrote that 
this may indicate that it was taken after a meal.  He found 
that a March 1989 glucose reading of 99 mg/dl was most likely 
to be a fasting reading, but that he could not find any 
indication of fasting status.

Regarding the January 1989 glucose reading of 135 md/dl, the 
specialist noted that this value was collected at 3:20 a.m. 
and stamped in at 3:37 a.m., and that this value came from 
the emergency room.  He noted that a subsequent emergency 
room note indicated that the Veteran had been seen for a stab 
wound.  Based on these circumstances, he found that it was 
"much more likely than not" that this value was a non-
fasting value.

With each value considered, the specialist noted whether the 
value met the criteria for random or fasting criteria to 
diagnose diabetes.  The January 1989 glucose value of 135 
value was the only one that met either criteria, with it 
being above the fasting but not the random value criteria.

The specialist concluded by writing:  "In summary, the 
glucose values for [the Veteran] do not meet the criteria for 
diabetes mellitus of two fasting value at or greater than 126 
mg/dl or a random glucose at or greater than 200 mg/dl.  
While we cannot ascertain whether these were fasting, the 
circumstances around most do not suggest that they were 
fasting and even if they were, the criteria would still not 
be met."  He opined that it was not likely that the 
Veteran's current diabetes mellitus was causally related to 
any complaints or findings during service.

In an April 2010 letter, the Veteran's attorney-
representative asserted that, in the December 2009 VA 
specialist opinion, the specialist found that the question on 
appeal required "some" speculation because there was no way 
of knowing whether the Veteran fasted prior to the test.  The 
attorney-representative did not acknowledge that the 
specialist's overall opinion did not rely on speculation.

Analysis

The Board finds that service connection for diabetes mellitus 
is not warranted.  The Veteran's contention is that elevated 
blood glucose readings were reflective of developing diabetes 
mellitus.  Diabetes mellitus was not diagnosed in service, 
and there is no evidence of such findings in service.  At the 
time of separation from service, he marked that he did not 
know if he had a history of sugar in his urine.  The Veteran 
had not contended that he was diagnosed as having diabetes 
mellitus in service.  He had indicated that he was diagnosed 
in 1992, a few years after service.  This is the earliest he 
has indicated diagnosis.  The evidence of this first 
diagnosis is not available.  As there was no diagnosis in 
service or evidence that the disability existed in service or 
within a year of separation from service, service connection 
is not warranted on the basis of inservice incurrence or on a 
presumptive basis, as a chronic disability.  38 C.F.R. 
§§ 3.303, 3.307, 3.309.  

The determination of this appeal, instead, rests on whether 
the post-service development of diabetes mellitus is 
etiologically related to inservice glucose readings.  One of 
the questions on appeal is whether glucose readings were 
taken after the Veteran fasted or not.  As outlined above, 
the Veteran provided testimony that he was told to fast prior 
to some of the testing, and he also testified that he was not 
told to fast prior to the testing.  When he indicated that he 
did fast, his testimony was to the effect that he did not 
know which of the tests he fasted prior to.  That is, his 
testimony was contradictory and unclear.  The contradictory 
statements reduce the credibility of his statements.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006) 
(providing that the Board retains the discretion to make 
credibility determinations and otherwise weigh the evidence 
submitted, including lay evidence).  Further, as he was 
unsure of which tests he fasted prior to, it is impossible to 
determine on the basis of his testimony if a specific glucose 
level was obtain post fasting.  The parties to the Joint 
Motion for Remand directed, in part, that the Board determine 
whether the Veteran fasted prior to the reading of 135 mg/dl.  
The Board further finds, as discussed below, however, that 
the current medical evidence indicates that this 
determination does not affect the overall outcome of this 
appeal.  Based on the Veteran's contradictory statements and 
the evidence that this was a reading taken in an emergency 
room after receiving a stab wound, the Board finds that this 
was a non-fasting value.  The Board wishes to thank the 
Veteran for his frankness in conveying his lack of clear 
memory regarding the testing during service, and his attempts 
to provide facts important to his case are appreciated.  
Unfortunately, in answering the questions from his 
representative and the undersigned during the hearing, it is 
clear that the Veteran is unsure as to whether fasting 
occurred or not, including on any of the dates involved.  As 
such, the Veteran's current statements are not reliable or 
credible as to what actually occurred during service.  
Accordingly, the Board next turned to the VHA specialist, who 
is VA Chief of Metabolism and Endocrine Sections, as such 
specialist would have reliable expertise and would be very 
familiar with the laboratory reports, including the 
annotations and forms that may be communicative of the nature 
of the testing.  As discussed below, the preponderance of the 
evidence is against the claim.  

The Veteran and his attorney-representative have indicated 
that his elevated readings were an early sign of diabetes 
mellitus.  The medical opinions of record consist of the 
October 2006 VA examiner's opinion and the December 2009 
specialist's opinion.  In the October 2006 opinion, the 
examiner indicated the role of speculation in his opinion, 
based on not knowing whether any of the tests were fasting 
blood samples.  He further opined that "slight elevations in 
blood sugars may represent early elevations of blood sugars 
prior to the onset of his diabetes," but that "making such 
a statement would require speculation."  The examiner did 
not explain the reason that this last finding could not be 
made without resort to speculation.  While the Court has 
recently confirmed that the Board need not obtain further 
medical evidence where the medical evidence "indicates that 
determining the cause is speculative," the Court has also 
recently indicated that examiners must support the reason 
that a definitive opinion cannot be provided.  See Jones v. 
Shinseki, No. 07-3060 (U.S. Vet. App. Mar. 25, 2010; Clemons 
v. Shinseki, 23 Vet. App. 1, 6 (2009); Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295, 302 (2009).  As the examiner did not 
explain why this last finding could not be made without 
resort to speculation, the examination report is inadequate 
and neither weighs for or against the granting of service 
connection in this case.

In the December 2009 VA specialist opinion, the specialist 
also noted the role of speculation, but noted that this 
speculation was in determining which tests the Veteran 
completed after fasting and which ones he did not.  The Board 
finds that this is reasonable given the Veteran's 
contradictory statements and lack of other definitive 
evidence in this regard.  The specialist, however, did go 
through the glucose values and note the evidence as to each 
one in regard to whether it was done after fasting.  The one 
reading that would be evidence of diabetes, the glucose 
reading of 135 mg/dl, the examiner found was "much more 
likely than not" a non-fasting reading, given the evidence 
that it was taken in an emergency room.  Thus, his rationale 
leads to the finding that there were no readings indicative 
of diabetes mellitus, as he provided that the one reading 
that would be indicative of the disease if a fasting value, 
was most likely a non-fasting value.  

The examiner continued, however; he indicated that regardless 
of this determination it took two values indicative of 
diabetes to diagnose, and thus, no matter whether the values 
were fasting values or not, the criteria for diagnosis were 
not met.  He finished his opinion by opining that it was not 
likely that the Veteran's current diabetes mellitus was 
causally related to any complaints or findings during 
service.  This opinion, thus, was not speculative, as the 
specialist provided that no matter which way one came out of 
whether the values were non-fasting or fasting, the opinion 
would be the same.  As the examiner evidenced his careful 
review of the record and explained the meaning of the 
elevated findings of record, the Board finds this opinion of 
substantial probative value.  The medical evidence weighs 
heavily against the claim.

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.  There is no bright line 
rule excluding lay opinion evidence as to the etiology of a 
condition.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 
(Fed. Cir. 2009) (referring to Jandreau for guidance in 
determining whether a layperson is competent to offer such 
evidence).  

The Veteran is not competent to provide medical opinion in 
regard to his stated contention - that elevated blood glucose 
readings in service were reflective of developing diabetes 
mellitus.  This is a medical causation question based on the 
meaning of certain glucose values and not observable 
symptoms.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); see, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Simply stated, his opinion regarding the etiology of diabetes 
mellitus lacks probative value; it does not constitute 
competent medical evidence.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).

Thus, after review of entire record, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for diabetes mellitus.  As the 
preponderance of the evidence is against this claim, the 
benefit of the doubt doctrine is not applicable and the 
Veteran's claim for service connection for diabetes mellitus 
must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 
(1990).




ORDER

Service connection for diabetes mellitus is denied.



____________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


